NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JOSHUA J. DENNIS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-487
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Nancy Moate Ley,
Judge.



PER CURIAM.

             Affirmed. See Hall v. State, 160 So. 3d 1285 (Fla. 2d DCA 2014); Stovall

v. Cooper, 860 So. 2d 5 (Fla. 2d DCA 2003) (en banc); Robinson v. State, 818 So. 2d

543 (Fla. 2d DCA 2002).



KHOUZAM, MORRIS, and ATKINSON, JJ., Concur.